Citation Nr: 1628828	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-20 306	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to retroactive payment of full compensation benefits during a period of incarceration.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1998 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) resuming full service-connected disability compensation payments effective March 30, 2009.  Jurisdiction over the case was subsequently transferred to the RO in Montgomery, Alabama.  The Veteran failed without apparent good cause to appear at a Board hearing scheduled in June 2015 and his request for a hearing is considered to have been withdrawn.


FINDING OF FACT

There is no basis under applicable VA law for retroactive payment of compensation benefits properly reduced during a period of incarceration.  


CONCLUSION OF LAW

Retroactive payment of full compensation benefits during a period of incarceration must be denied as a matter of law.  38 U.S.C.A. §§ 5307, 5313 (West 2014); 38 C.F.R. § 3.665 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

All applicable VA duties to notify and assist were met in this case.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA duties do not apply to decisions regarding how benefits are paid.  See Sims v. Nichols, 19 Vet. App. 453, 456 (2006); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Under VA laws and regulations, a person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified by applicable regulation beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  A felony is defined as any offense punishable by death or imprisonment for a term exceeding 1 year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  38 C.F.R. § 3.665(b).  In the case of a veteran with a service-connected disability rated at 20 percent or more, the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).

The compensation not paid to a veteran during his incarceration, however, may be apportioned to his dependents on the basis of individual need.  38 U.S.C.A. § 5307; 38 C.F.R. § 3.665(e).  VA will inform a person whose benefits are subject to this reduction of the rights of the person's dependents to an apportionment while the person is incarcerated and notify the person's dependents of their right to an apportionment if VA is aware of their existence and can obtain their addresses.  38 C.F.R. § 3.655(a).  

The pertinent evidence of record in this case shows the Veteran established entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) in a November 2007 rating decision.  Records show he was incarcerated from November 2007 until March 2009 for a felony conviction.  VA correspondence dated in May 2008 VA notified the Veteran that his VA compensation benefits payments would be reduced to the 10 percent rate effective January 15, 2008, the 61st day of his incarceration.  He was also notified that his dependents had a right to request an appointment of his compensation benefits while he is incarcerated.  His spouse, S.M.B., was notified of her right to request an apportionment in May 2008.  Subsequent records show the Veteran and S.M.B. were separated in June 2007 and were granted an absolute divorce in July 2008.  In separate correspondence dated in May 2008 the Veteran's sister, J.V., was notified that VA could not recognize the power of attorney the Veteran had granted her in order to receive compensation benefit payments.

In subsequent statements in support of his claim the Veteran asserted, in essence, that retroactive payment was warranted for the 90 percent of his compensation benefit payments withheld during his incarceration from November 2007 to March 2009.  In a June 2011 statement he also reported that he had not been provided retroactive compensation benefit payments for the period from August 2006 until the date of his incarceration in November 2007.  He asserted that he should be paid interest on the amount withheld.

VA correspondence issued in September 2011 notified the Veteran that an audit of benefits due and paid over the period from May 2001 to December 2011 revealed that a reduction of benefits payable during incarceration had been withheld twice resulting in an amount due of $17,807.87.  He was notified that an overpayment of $3,278.49 had been created when his spouse was removed from his award in September 2011, and that an additional check for the adjusted payment due would be issued.  In correspondence received by VA in January 2012 he asserted that he had not received payment and expressed disagreement with the adjustment in the September 2011 audit for an overpayment created due to payment for a dependent.  Subsequent VA records show a one-time payment of $17,809.87 was sent to the Veteran in March 2012.

Based upon the evidence of record, the Board finds there is no basis under applicable VA law for retroactive payment of compensation benefits properly reduced during a period of incarceration.  The specific matter perfected for appellate review involving the regulatory reduction of his VA compensation payments due to incarceration for a felony after the 61st day is shown to have been proper.  All applicable notices were provided and no request was received by VA from a dependent of the Veteran for an apportionment of his VA benefits.  The pertinent facts in this case as to the dates of incarceration and the subsequent payment of VA compensation benefits due to the Veteran are not currently in dispute.  The Veteran's dispute as to payments inappropriately withheld by VA were not addressed as an issue on appeal; however, the matter was fully resolved in his favor by VA payment in March 2012.  In the absence of legal merit for the specific benefit requested, the Board finds the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to retroactive payment of full compensation benefits during a period of incarceration is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


